Citation Nr: 0115791	
Decision Date: 06/08/01    Archive Date: 06/18/01

DOCKET NO.  99-17 815A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

 Entitlement to special monthly pension based on the need for 
regular aid and attendance of another person.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1942 to December 
1945.

This case comes before the Board of Veterans' Appeals (Board) 
by means of a February rating decision rendered by the San 
Juan, Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA) wherein entitlement to special monthly 
pension based on the need for aid and attendance was denied.


FINDINGS OF FACT

1.  Sufficient evidence necessary for an equitable 
disposition of the veteran's claim has been obtained.

2.  The impairment resulting from the veteran's disabilities 
is such that he requires company and supervision on a regular 
basis due to memory problems.


CONCLUSION OF LAW

The criteria for special monthly pension based on the need 
for the regular aid and attendance have been met.  38 
U.S.C.A. §§ 1502(b), 1521(d) (West 1991 & Supp. 2000); 38 
C.F.R. §§ 3.23, 3.351(b)(c), 3.352(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board must consider the impact of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) on this claim. McQueen v. 
Principi, No. 96-403 (U.S. Vet. App. Mar. 13, 2001) (per 
curiam).  The law provides that VA has a duty to assist 
veterans and other claimants in developing their claims for 
VA benefits.  The Board notes that the veteran's application 
for the benefit at issue is complete.  

The duty to assist also requires VA to make "reasonable 
efforts to obtain relevant records (including private 
records)."  VCAA § 3(a), at 2097-98 (to be codified at 
38 U.S.C. § 5103A).  VA is under an affirmative duty to 
obtain a claimant's pertinent service records.  The veteran's 
service medical records are associated with the claims 
folder.  Hence, the Board finds that the duty to assist the 
veteran in obtaining service medical records is satisfied.  

The duty to assist also requires that VA obtain all pertinent 
VA treatment records.  VA treatment and examination reports 
have been received.  In addition, VA has a duty to assist the 
veteran in obtaining relevant treatment records referenced by 
the veteran.  However, the evidence does not show that the 
veteran has referenced the existence of any relevant medical 
evidence that has not been associated with the claims folder.  
As VA has secured all medical records that the veteran has 
identified pertinent to his claim, VA's duty to assist the 
claimant in this regard is satisfied.  See VCAA § 3(a), at 
2097-98 (to be codified at 38 U.S.C. § 5103A).  

The veteran has also been afforded VA examination in 
conjunction with this claim.  Accordingly, those aspects of 
the "duty to assist" are satisfied.  The veteran has been 
advised of the evidence that would be necessary for him to 
substantiate his claim, by means of a statement of the case 
that has been issued during the appellate process.  See VCAA 
§ 3(a), at 2096-97 (to be codified at 38 U.S.C. § 5103(a)).  

The RO has completed all development of this claim that is 
possible without further input by the veteran.  The veteran 
has been duly notified of what is needed to establish 
entitlement to the benefit sought, what the VA has done 
and/or was unable to accomplish, and what 
evidence/information he can obtain/submit himself.  
Accordingly, the Board finds that the requirements set forth 
in the VCAA with regard to notice and development of the 
veteran's claim, have been satisfied, and that returning the 
case to the RO to consider the requirements of VCAA would 
serve no useful purpose, but would needlessly delay appellate 
review.  There is no reasonable possibility that 
readjudication of the claim by the RO would produce a 
different result. 

I.  Evidentiary Background

The pertinent facts in this case may be briefly stated.  On a 
VA Form 21-4138, Statement in Support of Claim, the veteran 
indicated that he was 76 years old, single, alert, and 
coherent.  He stated that he lived alone and walked very 
little.  He complained of leg cramps, dizziness, and poor 
vision.  In addition, his legs would go to sleep and his eyes 
were disturbed by light.  He indicated that he had high blood 
pressure, glaucoma, postoperative lung cancer, 
hyperthyroidism, peptic ulcer disease (PUD), and carotid 
artery disease.

In December 1998, the veteran underwent a VA aid and 
attendance/housebound compensation and pension (C&P) 
examination.  The examiner noted that he had numerous visits 
to the San Juan VA Medical Center (VAMC) due to open angle 
glaucoma, refraction disorder, aphakia, leg varicosity, 
congestive heart failure, colon polyps, conjunctivitis, 
corneal ulcer, hypothyroidism, glaucoma, neoplasm, and peptic 
ulcer disease.  The examination report indicates that the 
veteran lived alone in his own house and did not require an 
attendant in reporting to the examination.  He was not 
hospitalized nor was he wheelchair bound.  He had refraction 
error that was not satisfactory corrected with eyeglasses.  
He had a scar in his right cornea and cataract extraction in 
both eyes.  He was competent to manage his benefits payments 
but had evidence of early dementia and poor memory.  With 
regards to his ability to protect himself, the examiner 
opined that the veteran needed company and supervision due to 
his memory problems.  The examiner noted that the veteran was 
independent and lived alone.  The examination report 
indicates that on a typical day, the veteran cooks, cleans 
his house, takes care of household chores, watches 
television, listens to the radio, reads the newspaper, and 
goes to the supermarket, church, and post office.  He was 
able to ambulate alone without assistance or aid.   

II.  Legal Analysis

Under the applicable laws and regulations, where an otherwise 
eligible veteran is in need of regular aid and attendance, an 
increased rate of pension is payable.  38 C.F.R. § 3.23 
(2000).  A veteran who is blind or so nearly blind as to have 
corrected visual acuity of 5/200 or less in both eyes or 
concentric contraction of the visual field to 5 degrees or 
less, is a patient in a nursing home because of mental or 
physical incapacity, or establishes a factual need for aid 
and attendance may receive the special monthly pension 
benefit.  38 U.S.C.A. §§ 1502(b), 1521(d) (West 1991 & Supp. 
2000); 38 C.F.R. § 3.351(b)(c) (2000).

The criteria for determining that a veteran is so helpless as 
to be in need of regular aid and attendance are contained in 
38 C.F.R. § 3.352(a).  In such a case, the veteran must show 
that he is disabled and in need of regular aid and attendance 
in carrying out the functions of his everyday life.  The 
following factors are accorded consideration in determining 
the need for regular aid and attendance: inability of 
claimant to dress or undress himself or to keep himself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustment of appliances which 
normal persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back, etc.); inability of 
claimant to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
his daily environment.  "Bedridden" will also be a proper 
basis for the determination.  For the purpose of this 
paragraph "bedridden" will be that condition which, through 
its essential character, actually requires that the claimant 
remain in bed.  The fact that claimant has voluntarily taken 
to bed or that a physician has prescribed rest in bed for the 
greater or lesser part of the day to promote convalescence or 
cure will not suffice.  It is not required that all of the 
disabling conditions enumerated in this paragraph be found to 
exist before a favorable rating may be made.  The particular 
personal functions which the veteran is unable to perform 
should be considered in connection with his condition as a 
whole.  It is only necessary that the evidence establish that 
the veteran is so helpless as to need regular aid and 
attendance, not that there be a constant need.  
Determinations that the veteran is so helpless as to be in 
need of regular aid and attendance will not be based solely 
upon an opinion that the claimant's condition is such as 
would require him to be in bed.  They must be based on the 
actual requirement of personal assistance from others.  38 
C.F.R. § 3.352(a) (2000).  

The evidence does not suggest, nor has it been argued, that 
the veteran is blind or a patient in a nursing home.  The 
evidence of record does show, however, that he is in need of 
regular aid and attendance.  While the December 1998 VA 
examination report indicates that the veteran is independent 
and lives alone, his capacity to protect himself is limited 
by a need for company and supervision due to his memory 
problems.  This fact alone warrants entitlement to special 
monthly pension benefits based on the need for regular aid 
and attendance.

Based upon the foregoing, the Board concludes that the 
veteran requires care or assistance on a regular basis, i.e., 
to protect him from hazards or dangers due to his mental 
problems.  38 C.F.R. §§ 3.102, 4.3 (2000).  


ORDER

Entitlement to special monthly pension based on the need for 
regular aid and attendance is granted, subject to the law and 
regulations governing the payments of monetary benefits. 



		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals



 

